DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6, 9-14 and 18-24 are currently pending. Claims 21-24 are new. Claims 7-8 and 15-17 are canceled. Claims 1-3, 5-6, 9, 12-14 and 18 are currently amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “branched alkyl or alkoxy having 1 to 15 carbon atoms or branched alkenyl having 2 to 15 carbon atoms…” However, 1 or 2 C atoms cannot be branched as recited in the claim.  The claim as written is indefinite and unclear. Appropriate correction is required. 
Claim 20 depends on claim 13; therefore, the claim is  also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 9 and 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 5 recites “ wherein the liquid-crystalline medium has a clearing point of 80°C or more…” However, independent claim 1 requires the liquid-crystalline medium has a clearing point of 90°C or more. Therefore, claim 5 is improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6, 9 and 21-23 depends on claim 5; therefore, the claims are also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-14 and 18-24 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/770,181 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘181 have claims drawn to a window element ( claim 17 of copending application ‘181) which is operable in and electrically switchable between an optically transparent state and a scattering state ( claim 14 of copending application ‘181) and which comprises a switching layer ( claim 13 of copending application ‘181) contain a material which comprises a liquid crystalline medium ( claim 1)  comprising one or more mesogenic compounds and one or more chiral compounds, which the liquid crystalline medium has a clearing point of 90°C or more encompassing the copending application ‘181 range of 98°C or more ( claim 3 of copending application ‘181), and a polymeric component comprising one or more polymeric structure, wherein the polymeric structure is contained in the material in an amount, based on the overall contents of the material, of 5% by weight or less (claims 11-12 of copending application ‘181).
Examiner notes claims recite product by process language, “obtained by or respectively obtainable from polymerisation” and “obtained by or respectively obtainable from carry out the method”. Neither method nor polymerisation are a positive recitation in the claims.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
The present claims indicated above also cover the process/method, modulation material and medium which overlap the claims of copending Application No. 16/770,181 (reference application), and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-14, 18-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beltran et al. (Chen et al. WO 2017/041872 A1) as evidenced by Chen et al. (CN 103293738 A) and/or Hiroshi et al. (US 5,875,013) and/or Light et al (US 2013/0012658 A1).
Regarding claims  1-6, 9-14, 18-20 and 24, Beltran et al. teach a window element comprising a light modulation element (page 7, lines 26-28), which comprises a pair of opposing transparent substrates that are provided with an electrode structure provided on the inner surface of each substrate and a liquid crystalline medium comprising one or more components (page 1, lines 3-6, abstract, claims and examples). More specifically, Example 1 discloses a light modulation element comprising a material which comprises: - a liquid-crystalline medium D-0 with a clearing point of 90.2°C, Δε = 6.46, Δn = 0.1877 positive dielectric anisotropy and an optical anisotropy of 0.1877 comprising:
-at least 15% by weight of mesogenic compounds of formula I (CPY-n-O2, PYP-2-m;
- mesogenic compounds of formula III (CP-3-Om);
- a chiral compound R-5011, with HTP of 5 µm-1 or more (page 28, lines 33-35); and 
- 0.3% by weight of RM particles (polymeric component) comprising polymerisable mesogenic compounds: 

    PNG
    media_image1.png
    179
    378
    media_image1.png
    Greyscale

-photoinitiators: Irgacure 369 and Irganox 1076.
The above liquid crystal composition is filled into a cell. Starting from the transparent planar state an electric field of 50 V (=V1) and 60 Hz is applied to the test cell in order to switch the cell from planar state to the stable opaque focal conic state. Beltran recognize that the applied electric field induces a homeotropic alignment (page 5, lines 10-18 & page 18-25-35). Then an electric field of 40 V (=V2) and 50 kHz is applied to the test cell to switch the cell from opaque focal conic state to stable planer state (see page 78, lines 30-35). Furthermore, Beltran et al. teach the polymer component comprises a polymer network ( page 11, line 32 – page 12, line 14 and examples). 
Although Beltran et al. do not explicitly teach wherein the polymeric component in  Ex. 1 comprises a polymeric network as instantly recited, it is well-known to one of ordinary skill in the art to recognize that RM particles (polymeric component) comprising polymerisable mesogenic compound of Beltran et al. is considered as synonymous (interchangeable) with polymeric component as evidenced by Chen et al. (see paragraphs [0014 & 0070]) and/or Light et al. (see paragraph [0017]) and/or Hiroshi et al. (see col. 21, lines 37-41). Thus, one of ordinary skill in the art would considered the polymeric structures to be the same as the polymer network. 
It is noted that Beltran et al. do not explicitly teach the medium exhibits a pitch of 0.55 µm or more as instantly claimed. However, the medium disclosed by Beltran et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Examiner notes claims recite product by process language, “obtained by or respectively obtainable from polymerisation” and “obtained by or respectively obtainable from carry out the method”. Neither method nor polymerisation are a positive recitation in the claims.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Examiner suggests deleting or amending the process language in order to move application closer to allowance. 
Examiner notes the instant claims recite optional limitations, which are not given patentable weight. The claim language is not required in the product or method of the instant claims.
 	Further regards to claims  12 and 24, Beltran et al. teach the liquid-crystalline medium may further comprise a compound having formula B-I-3 ( see page 24, line 25): 
    PNG
    media_image2.png
    125
    573
    media_image2.png
    Greyscale
wherein XB1, LB11 and LB12 represent F and RB1 represents alkyl having 7 carbons ( see pages 23-25) meeting the formula recited in claim 12. Although, Beltran et al. do not show an example including the specific compound, one of ordinary skill in the art would be guided by the “preferably language”  ( see pages 21-28) and in view of aiding in providing a positive dielectric anisotropy. 

Response to Arguments
Applicant’s arguments, see page 14, filed 06/29/2022,  with respect to the rejection(s) of claim(s) 1-14 and 18-20 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beltran et al. (Chen et al. WO 2017/041872 A1) have been fully considered and are persuasive due to amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beltran et al. (Chen et al. WO 2017/041872 A1). 
Applicant’s arguments with respect to claim(s) 1-6, 9-14 and 18-24 have been considered but are moo due to claims amendments. 
Applicant ask to hold double patenting rejection in abeyance. Therefore, the rejection is maintained. 
It is noted that claim 13 still recites “branched alkyl or alkoxy having 1 to 15 carbon atoms or branched alkenyl having 2 to 15 carbon atoms…” However, 1 or 2 C atoms cannot be branched as recited in the claim.  The claim as written is indefinite and unclear. Therefore, 35 U.S.C. 112(b) rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722